Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 02/17/2022.

Terminal Disclaimer
3.         The terminal disclaimer filed on 02/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,070,691 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
4.         Claims 1-8 are pending in this application.
            
Examiner’s Statement of Reasons for Allowance
5.         Claims 1-8 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a display device; an operation device; and a processor configured to generate layout information indicating a layout of a screen of an application program for providing, by an electronic appliance, a function of a workflow execution system to execute a workflow, and install the layout information generated by the processor in the electronic appliance, wherein the processor generates the layout information so that a button for realizing a function executed by the electronic appliance is arranged in the layout, and wherein, if the button to be arranged in the layout is a flow execution button for executing the workflow and the workflow includes a plurality of workflows, the processor acquires a list of workflows from the workflow execution system, displays, on the display device, a specific workflow of the list acquired, and generates the layout information by associating a workflow selected via the operation device from the workflows displayed on the display device with the flow execution button.” along with all the other limitations as required by independent claim 1.

Regarding Claim 7:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a layout generation unit to generate layout information indicating a layout of a screen of an application program for providing, by an electronic appliance, a function of a workflow execution system to execute a workflow; and a layout installation unit to install the layout information generated by the layout generation unit in the electronic appliance, wherein the layout includes a button for realizing a function executed by the electronic appliance is arranged in the layout, and wherein, if the button to be arranged in the layout is a flow execution button for executing the workflow and the workflow includes a plurality of workflows, the layout generation unit acquires a list of workflows from the workflow execution system, displays, on the display device, a specific workflow of the list acquired, and generates the layout information by associating a workflow selected via the operation device from the workflows displayed on the display device with the flow execution button.” along with all the other limitations as required by independent claim 7.

7.       It follows that claims 2-6, and 8 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677